Reversed and Rendered in part; Affirmed in part and Opinion Filed August
25, 2022




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-20-00834-CV

       LIZA WILDMAN, INDIVIDUALLY AND AS TRUSTEE OF THE
              SPRINGMAN–WILDMAN TRUST, Appellant
                               V.
             ANNETTE PATRIZI & ERIC PATRIZI, Appellees

                  On Appeal from the 219th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 219-02529-2018

                           MEMORANDUM OPINION
                      Before Justices Myers, Osborne, and Nowell
                               Opinion by Justice Myers
       Liza Wildman, individually and as trustee of the Springman–Wildman Trust,

appeals the judgment in favor of Annette Patrizi and Eric Patrizi. Wildman brings

eight issues1 on appeal contending the trial court erred by (1) subjecting Wildman

individually to liability for breach of an easement agreement to which she was not a

party in her individual capacity; (2) rendering judgment against Wildman as trustee



   1
      Wildman identifies her eight issues as “A” through “H.” We use the corresponding numbers “1”
through “8” to refer to them.
when she had not been served in that capacity and had not appeared in the lawsuit in

that capacity; (3) granting the Patrizis’ motion for summary judgment on Wildman’s

affirmative defenses; (4) granting the Patrizis’ motion to strike Wildman’s

counterclaim; (5) and (6) granting the Patrizis’ motion for summary judgment on

Wildman’s liability; (7) granting the Patrizis injunctive relief beyond what was

requested in their pleadings and beyond what was supported by the evidence; and

(8) awarding the Patrizis attorney’s fees of $106,947.50.

      We reverse the trial court’s granting the no-evidence motion for summary

judgment against Wildman in her individual capacity on the defense that she is not

liable in that capacity, and we render judgment that the Patrizis take nothing from

Wildman on their claims against her individually. We modify the judgment by

striking paragraphs ten, eleven, and twelve of the injunctive relief. We also modify

the judgment to provide that the award of appellate attorney’s fees is conditioned on

the Patrizis prevailing on appeal. We affirm the trial court’s judgment in all other

respects.

                                 BACKGROUND
      Anna Lakes Estates is in an unincorporated area of Collin County near the

City of Anna. It appears from the record the area was a 72-acre tract owned by

Virginia Rhea that she subdivided into multiple lots. The lots ran to the west from

Red Fox Road (a road running north and south on the east side of the lots), and the

lots faced north or south. Her subdivision of the lots did not expressly include a road

                                         –2–
for access to the lots. The residents used the land running east and west between the

houses as a roadway to access their lots.

      At some point, the residents sought to formalize their use of the property

between the lots as an access roadway for their properties. They signed an easement

agreement in which each property owner gave an easement to the other property

owners of the property between the lots they all used to access their properties.

Effective December 1, 1996, the owners signed an amended easement agreement,

which included a metes-and-bounds description of the property subject to the

easement.     They also formed a homeowners’ association for the care and

maintenance of the property subject to the easement, which they called Rabbit Run

Road. The road was unpaved, and the homeowners’ association kept it covered with

gravel. The area covered by the easement did not extend to the western end of the

properties.

      Wildman and the Patrizis live opposite one another at the western end of the

easement area; Wildman lives on the south side of the easement area and the Patrizis

live on the north side.     They each have circular driveways connecting their

residences to the easement area. The western boundary of the area covered by the

easement agreement is just west of where their circular driveways connect to the

roadway. Both of their properties extend to the west beyond the easement area. The

roadway appears to continue on between their properties west of the area subject to

the easement agreement.

                                        –3–
      The Patrizis testified that all the property west of the easement area and north

of Wildman’s fence line belonged to them. They testified that they paid to have the

grassland west of the easement area converted into a private drive to reach the shop

building on their property west of the easement area.

      Wildman, who lives on the south side of the easement area, testified that her

property west of the easement area extended north of her fence line to halfway across

the roadway west of the easement area. Wildman testified that she maintained her

side of the property to the west of the easement area.

      In 2018, Wildman began operating a kennel for rescued dogs, and she built

the kennel on her property west of the easement area. She testified that from the

time she moved there in 2008 until 2018, she used the land to the west of the

easement area to access the western part of her property as she was building and

beginning to operate the kennel.

      Wildman’s circular driveway that connects to the easement area had gates on

each end. After she began operating the kennel, she kept the gates closed to prevent

the dogs and other animals from escaping her property. Because she usually kept

the gates closed, people coming to her property had to park either in the easement

area or partially in her driveway and partially in the easement area.

      A dispute arose between the Patrizis and Wildman concerning the use of the

easement area. According to the Patrizis, the easement area could only be used for

the purposes set out in the easement agreement: “ingress, egress, passage and

                                         –4–
delivery by vehicles and pedestrians.” They maintained the easement area could not

be used for parking, even if the vehicles were pulled over to the side of the easement

area leaving room for vehicles to pass in the middle of the roadway. Wildman

asserted the easement area could be used for her and her customers and guests to

park on the grassy verge along the side of the easement area and not in the part of

the roadway covered with gravel. Wildman spray painted the words “Community

Parking” on the grass in the easement area.

      The Patrizis and Wildman also disagreed about the property to the west of the

easement area. The Patrizis maintained they owned all the property north of

Wildman’s fence line and due west of the easement area. They testified that they

paid to have the grassland west of the easement area converted into a private drive

to reach the shop building they built on their property west of the easement area.

Wildman maintained her and the Patrizis’ properties extended to the middle of the

area west of the easement area. The Patrizis disagreed with her and built a fence

with a gate running north and south just west of the easement area. The fence

blocked Wildman from using the property west of the easement area to access the

western portion of her property where her kennel was located. The Patrizis testified

Wildman would park a vehicle in front of the gate in the fence, which blocked them

from using the property west of the easement area to access their shop building to

the west of the easement area. Wildman also knocked down the fence with a tractor.



                                         –5–
      In 2018, shortly after Wildman began operating the kennel, the Patrizis sued

Wildman alleging she violated the easement agreement because she parked and

instructed her guests and invitees to park in the easement area. The Patrizis alleged

Wildman intentionally blocked appellees’ access to their property and refused to

remove her vehicle that blocked their access. The Patrizis sought injunctive relief

to stop Wildman from breaching the easement agreement, damages, and attorney’s

fees. Wildman filed an answer asserting several affirmative defenses. She also filed

a counterclaim seeking injunctive relief including an order that the Patrizis remove

the fence at the western end of the easement area. The trial court granted the Patrizis’

requests for a temporary restraining order and, after a hearing, granted the Patrizis a

temporary injunction prohibiting Wildman and her guests and invitees from parking

in the easement area, from making any use of the easement area other than the uses

expressly allowed by the easement agreement, and from blocking any gates or access

to the Patrizis’ property. The trial court denied Wildman’s request for a temporary

injunction.

      The Patrizis filed a no-evidence motion for summary judgment on Wildman’s

affirmative defenses; Wildman filed a response to the motion. After the Patrizis’

no-evidence motion for summary judgment was submitted to the trial court,

Wildman filed a traditional motion for summary judgment on some of her defenses;

the Patrizis filed a response to her motion. The trial court granted the Patrizis’

no-evidence motion for summary judgment on all but two of the affirmative

                                          –6–
defenses, limitations and waiver and abandonment, and denied Wildman’s

traditional motion for summary judgment on the defenses.

      The Patrizis then filed a traditional motion for summary judgment on their

breach-of-contract claim.

      After the Patrizis filed their traditional motion for summary judgment on

Wildman’s liability on their breach-of-contract claim, Wildman filed a “Second

Amended Counter Petition.” This pleading omitted the causes of action in her first

amended counterclaim and instead alleged a breach-of-contract cause of action

against the Patrizis that mirrored their breach-of-contract claim against her.

      The trial court granted the Patrizis’ motion for summary judgment on

Wildman’s liability and rendered judgment against Wildman.             The judgment

included a permanent injunction against Wildman and an order that Wildman pay

the Patrizis attorney’s fees of $106,947.50.

      The Patrizis then moved to strike Wildman’s second amended counter

petition, which the trial court granted.

COMPETING MOTIONS FOR SUMMARY JUDGMENT ON WILDMAN’S
               AFFIRMATIVE DEFENSES
      In her first three issues, Wildman contends the trial court erred by granting

the Patrizis’ no-evidence motion for summary judgment and by denying her

traditional motion for summary judgment on her affirmative defenses.

      We review a no-evidence summary judgment under the same legal sufficiency

standard used to review a directed verdict. See TEX. R. CIV. P. 166a(i); Flood v.
                                      –7–
Katz, 294 S.W.3d 756, 762 (Tex. App.—Dallas 2009, pet. denied). We must

determine whether the nonmovant produced more than a scintilla of probative

evidence to raise a fact issue on the material questions presented. See id. When

analyzing a no-evidence summary judgment, we consider all the evidence in the light

most favorable to the nonmovant, we indulge every reasonable inference, and we

resolve any doubts against the movant. Sudan v. Sudan, 199 S.W.3d 291, 292 (Tex.

2006) (quoting City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005)). A

no-evidence summary judgment is improperly granted if the respondent brings forth

more than a scintilla of probative evidence to raise a genuine issue of material fact.

King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003). “More than a

scintilla of evidence exists when the evidence rises to a level that would enable

reasonable, fair-minded persons to differ in their conclusions.” Id. (quoting Merrell

Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). “Less than a

scintilla of evidence exists when the evidence is ‘so weak as to do no more than

create a mere surmise or suspicion’ of a fact.” Id. (quoting Kindred v. Con/Chem,

Inc., 650 S.W.2d 61, 63 (Tex. 1983)).

      In a traditional summary judgment, the movant has the burden of showing that

no genuine issue of material fact exists and that it is entitled to judgment as a matter

of law. TEX. R. CIV. P. 166a(c). In deciding whether a disputed material fact issue

exists precluding summary judgment, evidence favorable to the nonmovant will be

taken as true. In re Estate of Berry, 280 S.W.3d 478, 480 (Tex. App.—Dallas 2009,

                                          –8–
no pet.). Every reasonable inference must be indulged in favor of the nonmovant

and any doubts resolved in its favor. City of Keller, 168 S.W.3d at 824.

      We review a summary judgment de novo to determine whether a party’s right

to prevail is established as a matter of law. Sandberg v. STMicroelectronics, Inc.,

600 S.W.3d 511, 521 (Tex. App.—Dallas 2020, pet. denied).

      When both parties move for summary judgment on the same issue, and the

trial court denies one motion but grants the other, we review both motions and

responses, we consider the evidence presented by both parties, we determine all

questions presented, and we render the judgment the trial court should have

rendered. Nettye Engler Energy, LP v. BlueStone Nat. Res. II, LLC, 639 S.W.3d

682, 689 (Tex. 2022); Barbara Techs. Corp. v. State Farm Lloyds, 589 S.W.3d 806,

811 (Tex. 2019).

                            Liability in the Capacity Served

      In her first issue, Wildman contends the trial court erred by granting the

Patrizis’ no-evidence motion for summary judgment and denying her traditional

motion for summary judgment on her defense that she cannot be liable under the

easement agreement because she does not own the property in her individual

capacity but only as trustee of the Springman–Wildman Trust. In her second issue,

Wildman contends she is not liable in her capacity as trustee of the Springman–

Wildman Trust because she was not served with process and did not appear in the

lawsuit in that capacity.

                                          –9–
      The Patrizis filed suit against Wildman in May 2018 alleging she was “an

individual residing at 1404 Rabbit Run Road.” The next month, Wildman filed a

counterclaim. She did not expressly identify the capacity in which she brought the

counterclaim but identified herself only as “LIZA WILDMAN, hereinafter referred

to as Counter-Plaintiff.” The “Factual Background” portion of the counterclaim

described how the property was purchased by her husband, Donald Springman, in

2008 and then conveyed by him in 2018 “to Donald C. Springman and Liza J.

Wildman, Co-Trustees of the Springman–Wildman Revocable Trust.” Wildman

described herself as “the owner” of the property. The counterclaim alleged causes

of action against the Patrizis for trespass by constructing the fence at the western end

of the easement area that extended onto her property, easement by prescription

alleging that the property west of the easement area was subject to an easement for

Wildman to access the western portions of her property, a request for declaratory

judgment that Rabbit Run Road to the west of the easement area was a public road,

and a request for injunctive relief requiring the Patrizis to remove the fence and gate

and to prohibit their building other obstructions that would interfere with Wildman’s

possession of her land or use of the roadway.

      Wildman amended her counterclaim on July 5, 2018, removing allegations

that the Patrizis’ petition was misleading and adding allegations that the Patrizis

added landscaping in the easement area. Her causes of action were identical to her

original counterclaim except she omitted the request for a declaration that Rabbit

                                         –10–
Run Road was a public roadway, and she added to her request for injunctive relief

that the Patrizis be barred from “using the easement for the maintenance of

landscaping directly across the easement from Counter-Plaintiff’s driveways.” Her

counterclaim alleged that the easement agreement permitted the easement area to be

used only “for the purpose of ingress, egress, passage and delivery by vehicles and

pedestrians.”

      On December 19, 2018, Wildman filed her second amended answer to the

Patrizis’ suit. For the first time, she alleged she “denies that she is liable in the

capacity in which she has been sued” because she was not the owner of the property

subject to the easement agreement.

      The Patrizis amended their petition in February 2019 to allege the defendant

was Wildman, “individually and as Trustee of the Springman–Wildman Revocable

Trust.” The Patrizis did not have Wildman served with process in her capacity as

trustee. The next month, March 2019, the Patrizis moved for no-evidence summary

judgment on Wildman’s affirmative defenses, including her defense that she was not

liable in the capacity in which she was sued. Wildman did not present evidence in

her response to the Patrizis’ no-evidence motion for summary judgment that she did

not own the property in her individual capacity. The trial court took the no-evidence

motion for summary judgment under advisement on March 29, 2019.

      On April 18, 2019, twenty days after the trial court took the no-evidence

motion for summary judgment under consideration, Wildman filed a traditional

                                        –11–
motion for summary judgment on several of her affirmative defenses, including her

assertion that she did not own the property in her individual capacity. She attached

to this motion her affidavit explaining the transfer of the property and the deed

showing the transfer of the property from her now-deceased husband, Donald

Springman, to him and her as “Co-Trustees of the Springman–Wildman Revocable

Trust.”

      In her motion for summary judgment, Wildman attached as an exhibit the deed

transferring title to the property from Donald Springman to Springman and Wildman

as trustees. Wildman also testified in her affidavit attached to her motion for

summary judgment:

      I moved to Anna Lakes Estates in 2008 with Don Springman. Don
      Springman and I were not married at the time Don Springman
      purchased 1404 Rabbit Run Road, Anna, Texas. I have resided at 1404
      Rabbit Run Road since the time Don and I moved there. We were
      married several years after we moved to 1404 Rabbit Run Road. The
      property at 1404 Rabbit Run Road, Anna, Texas has never been in my
      name. It was in Don Springman’s name when he purchased it and upon
      his death it was transferred to the Springman Wildman Trust. I am a
      tenant and occupant of the property under the permission of the Trust.

Although these documents were not included in Wildman’s response to the Patrizis’

no-evidence motion for summary judgment, we must consider them with that motion

because the evidence was part of Wildman’s motion for summary judgment on the

same issue that was decided by the trial court at the same time. Barbara Techs.

Corp., 589 S.W.3d at 811 (“When both parties move for summary judgment on the

same issue, the reviewing court considers the evidence presented by both parties,

                                       –12–
determining all questions presented.”). Wildman’s testimony and the deed are

conclusive evidence that she does not own the property in her individual capacity.

Therefore, the trial court erred by granting the Patrizi’s no-evidence motion for

summary judgment and denying Wildman’s traditional motion for summary

judgment as to that affirmative defense. We sustain Wildman’s first issue.

      We next consider Wildman’s contention that the trial court could not render

judgment against her in her capacity as trustee because she was not served and did

not appear in that capacity. An order is void when a court has no power or

jurisdiction to rule on it. Urbish v. 127th Jud. Dist. Ct., 708 S.W.2d 429, 431 (Tex.

1986) (orig. proceeding). “It is axiomatic that a judgment must be supported by a

proper showing of jurisdiction over the subject matter and over the relevant

parties.” Velasco v. Ayala, 312 S.W.3d 783, 797 (Tex. App.—Houston [1st Dist.]

2009, no pet.) (citations omitted). A court obtains jurisdiction over a defendant

through valid service of process or through the defendant’s appearance. Mapco,

Inc. v. Carter, 817 S.W.2d 686, 687 (Tex. 1991) (citing TEX. R. CIV. P. 124) (“In no

case shall judgment be rendered against any defendant unless upon service, or

acceptance or waiver of process, or upon an appearance.”). “A party enters a general

appearance when it (1) invokes the judgment of the court on any question other than

the court’s jurisdiction, (2) recognizes by its acts that an action is properly pending,

or (3) seeks affirmative action from the court.” Exito Elecs. Co. v. Trejo, 142 S.W.3d

302, 304–05 (Tex. 2004) (per curiam). A general appearance indicates that the party

                                         –13–
submits to the court’s jurisdiction and waives any complaint about service of

process. In re D.M.B., 467 S.W.3d 100, 103 (Tex. App.—San Antonio 2015, pet.

denied).

      Wildman’s original and first amended counterclaims did not expressly allege

the capacity in which she appeared. These counterclaims set out the facts of the

transfer of the property from Springman individually to Springman and Wildman as

trustees. Wildman alleged she was the owner of the property, and she alleged causes

of action for trespass on the property, which she could only allege as an owner of an

interest in the property. See Gleason v. Taub, 180 S.W.3d 711, 714 (Tex. App.—

Fort Worth 2005, pet. denied). Her first amended counterclaim alleged the Patrizis

violated the easement agreement by planting landscaping in the easement, and she

requested injunctive relief pursuant to the easement agreement. As Wildman states,

only an owner of property was subject to the burdens and benefits of the easement

agreement, including the right provided by the easement agreement to seek

injunctive relief without proving inadequacy of legal remedies or irreparable harm.

Wildman’s petition had to have been brought in her capacity as trustee because only

in that capacity could she have brought the trespass cause of action and the suit for

injunctive relief. See Lighting Oil Co. v. Anadarko E & P Onshore LLC, 480 S.W.3d

628, 633 (Tex. App.—San Antonio 2015) (“The plaintiff alleging trespass must

show it owned or otherwise had a legal right to exclude others from the property.”),

aff’d, 520 S.W.3d 39 (Tex. 2017). By filing her counterclaim in what could only

                                       –14–
have been her capacity as trustee, Wildman as trustee sought affirmative action from

the court. Therefore, she voluntarily appeared in the lawsuit in her capacity as

trustee and waived the Patrizis’ failure to serve her in that capacity. We overrule

Wildman’s second issue.

                                Affirmative Defenses
      In her third issue, Wildman contends the trial court erred by granting the

Patrizis’ no-evidence motion for summary judgment on Wildman’s affirmative

defenses of laches, prior breach by the Patrizis, the Patrizis’ lack of standing, failure

of conditions precedent, and quasi estoppel.

                                        Laches

      Wildman contends the trial court erred by granting no-evidence summary

judgment on her affirmative defense of laches. The defense consists of three

interrelated elements that the party asserting the defense must prove: (1)

an unreasonable delay in asserting a right or claim; (2) that is not excused; and (3)

that results in undue prejudice to the defendant. Condom Sense, Inc. v. Alshalabi,

390 S.W.3d 734, 758 (Tex. App.—Dallas 2012, no pet.). The defendant must show

the plaintiff’s delay was unreasonable in the face of the defendant’s actions.

Dempsey v. Apache Shores Prop. Owners Ass’n, Inc., 737 S.W.2d 589, 596 (Tex.

App.—Austin 1987, no pet.).

      Wildman argues she presented some evidence of laches because she showed

people had parked in the easement since at least 2009, the Patrizis had allowed their

                                         –15–
guests and workmen to park in the easement, and “it had been common practice then

and until this day for people to park in the easement.” Wildman testified she “spent

significant amounts of money to build a fence on my property and get our dog kennel

constructed, permitted, and running. Had the Patrizis made their complaints known

previously, I would not have had to incur additional expenses to move my fence and

we could have avoided conflict with the Patrizis.” Wildman’s evidence does not

demonstrate why any delay by the Patrizis in filing suit was unreasonable based on

her actions. The fact that other people parked in the easement without the Patrizis

bringing suit is not evidence of unreasonable delay by the Patrizis in the face of

actions by Wildman. See id. (fact that other person installed mobile home in

subdivision was irrelevant to laches defense by defendant wanting to install mobile

homes in subdivision). Accordingly, we conclude the trial court did not err by

granting the Patrizis’ no-evidence motion for summary judgment on Wildman’s

laches defense.

                               Prior Material Breach

      Wildman argues the trial court erred by granting the Patrizis’ no-evidence

motion for summary judgment on her affirmative defense that the Patrizis committed

a prior material breach of the easement agreement.

      Wildman testified in her affidavit, “A little over a year ago they [the Patrizis]

installed permanent fixtures in the easement next to their home. They installed a

permanent sign and multiple bushes as well as small plastic fencing. . . . They have

                                        –16–
also allowed their guests and workmen to park in [the] easement.” Wildman

attached to her affidavit a photograph of a roadway, presumably the easement area,

with a gravel center and grassy sides. Along the grassy area on the left side of the

roadway are what appear to be small plants with small barriers in front of each of

them. The plants and barriers appear to be spaced at least several feet apart. In her

response to the Patrizis’ no-evidence motion for summary judgment, Wildman

described the barriers as “temporary fencing in front of the shrubbery.”

      The easement agreement provides that the “Grantee Owner,” which is each of

the owners whose property is included in the easement area, has the responsibility

for “[i]mprovement and maintenance of the easement.” The Patrizis are “Grantee

Owner[s].” Wildman does not explain how the planting of bushes along the edge of

the easement area breached the agreement when the agreement permits

“[i]mprovement.”     Wildman did not provide any photographic or descriptive

evidence of the “permanent sign,” nor does she explain how the Patrizis’ installation

of the sign violated the easement agreement.

      As for Wildman’s testimony that the Patrizis “have allowed their guests and

workmen to park in the easement,” Wildman presented no evidence that occurred

before Wildman allowed her guests and invitees to park in the easement. Therefore,

Wildman did not present evidence of the “prior” element of the defense of prior

material breach.



                                       –17–
      We conclude the trial court did not err by granting the Patrizis’ motion for

summary judgment on the defense of prior material breach.

                                       Standing

      Wildman contends, “Because the Patrizis only hold a dominant estate in the

easement, the trial court erred in rendering judgment for alleged violations the

Patrizis lacked standing to pursue.” Wildman argues that the Patrizis, as dominant

easement holders, had “standing” to bring suit only for violations of the easement

that interfered with their rights of “ingress, egress, passage and delivery by vehicles

and pedestrians.” Wildman argues the Patrizis had no standing to enforce other

violations of the easement agreement. Wildman argues the Patrizis lacked standing

because they failed to prove their rights of ingress, egress, and delivery were violated

because they testified their driveways were never blocked by Wildman and her

guests and invitees. However, the Patrizis testified that Wildman’s guests and

invitees blocked the road and that they had to ask people to move their vehicles “so

we could access our property.” The fact that vehicles were not blocking the Patrizis’

driveways does not mean vehicles parked in the easement area did not otherwise

block the Patrizis’ access to their property.

      Wildman argues the Patrizis lacked “standing” to bring their claim for breach

of the easement because they have a dominant interest, and not a servient interest, in

the easement. “A plaintiff has standing when it is personally aggrieved, regardless

of whether it is acting with legal authority . . . .” Pike v. Tex. EMC Mgmt. LLC, 610

                                         –18–
S.W.3d 763, 775 (Tex. 2020). In this case, the Patrizis presented evidence that they

were “personally aggrieved” when they testified that their access to their property

was blocked by vehicles stopped in the easement area. Therefore, the Patrizis had

standing.

      Wildman also argues the Patrizis had no “standing” to assert any other

violations because the easement agreement gives the authority to enforce the

agreement to the “Grantee Owner” and that the owners delegated their authority to

the Anna Lake Estates Property Owners’ Association. As discussed above, the

Patrizis had standing because they were aggrieved.        Additionally, Wildman’s

argument as we understand it, is that the Patrizis lack authority to bring suit for

breaches of the easement agreement that do not bar their access to their driveway

because the easement agreement provided, “Improvement and maintenance of the

easement shall be at the sole expense of the Grantee Owner and Grantee Owner

shall have collectively the right to eliminate any encroachments into the easement.”

(emphasis added) The owners provided for their collective action by creating the

Anna Lake Estates Property Owners’ Association as part of the road-maintenance

agreement. The road-maintenance agreement states, “The Association shall have

the right and power to provide for the maintenance, repair and replacement of the

roadway, the front entrance, and all other matters pertaining to the roadway

including, but not limited to, lighting, fire hydrants and public utilities.” Wildman



                                       –19–
argues that enforcement of the easement agreement is part of the “all other matters

pertaining to the roadway.”

      The easement agreement does not purport to give the collective Grantee

Owners exclusive authority to eliminate encroachments. The fact that the easement

agreement expressly authorizes the “Grantee Owner” acting collectively to eliminate

encroachments does not mean a single Grantee Owner lacks authority to seek

enforcement of the agreement. Furthermore, section 2.07 of the easement agreement

provides for enforcement of the easement agreement:          “In the event of any

interference or threatened interference with the easement, such easement may be

enforced by restraining orders and injunctions (temporary or permanent) prohibiting

such interference and commanding compliance hereof . . . .” This provision does

not limit who can bring the enforcement action.

      We conclude the trial court did not err by granting the Patrizis’ motion for

summary judgment on Wildman’s assertion that the Patrizis lacked standing.

                               Conditions Precedent

      Wildman contends the trial court erred by granting the Patrizis’ motion for

summary judgment on the ground that Wildman had no evidence that the Patrizis

had not satisfied all conditions precedent to recovery. Wildman pleaded, “The

Patrizis failed to perform all conditions precedent by failing to make demand for

performance under the subject easement agreement.” The Patrizis’ petition sought

attorney’s fees for breach of contract under section 38.001 of the Civil Practice and

                                        –20–
Remedies Code. TEX. CIV. PRAC. & REM. CODE ANN. § 38.001(b)(8). Wildman

argues that one of the conditions precedent to the Patrizis’ recovery of attorney’s

fees under section 38.001 was that they had presented the claim to Wildman. See

id. § 38.002. Wildman stated in her response to the motion for summary judgment:

“While the Patrizis have made demand that Liza Wildman not permit parking in the

easement agreement [sic], they have not made demand that Liza Wildman or her

guests discontinue blocking them from getting to or from their residence.” We

disagree. A demand that Wildman not permit parking in the easement necessarily

included a demand that she not permit parking in the easement that would block the

Patrizis’ access to their property.

      We conclude the trial court did not err by granting the Patrizis’ motion for

summary judgment on the Patrizis’ failure to meet conditions precedent.

                                      Quasi-Estoppel

      Wildman contends the trial court erred by granting the Patrizis’ motion for

summary judgment on her defense of quasi-estoppel. “Quasi-estoppel precludes a

party from asserting, to another’s disadvantage, a right inconsistent with a position

previously taken. The doctrine applies when it would be unconscionable to allow a

person to maintain a position inconsistent with one to which he acquiesced, or from

which he accepted a benefit.” Lopez v. Munoz, Hockema & Reed, L.L.P., 22 S.W.3d

857, 864 (Tex. 2000).



                                          –21–
      On appeal, Wildman argues she presented evidence of this defense because

she showed she had used the easement area for parking without objection since 2009,

the Patrizis “installed permanent landscaping and fixtures in the easement,” and

Wildman expended considerable sums building a new fence and kennel which she

would not have done had she known the Patrizis intended to prevent her from using

the easement area for pickup and deliveries of dogs and supplies for the kennel. Her

response to the Patrizis’ motion for summary judgment, however, asserted only that

the Patrizis were estopped from claiming a violation by Wildman because they had

placed fixtures in the easement. As discussed above, Wildman failed to present

evidence that those “fixtures,” namely, the small plants, the small barriers in front

of the plants, and the “permanent sign” were not permitted by the easement

agreement. Because there is no evidence these installations breached the easement

agreement, Wildman has no evidence that the Patrizis’ breaches estopped them from

asserting Wildman’s breach of the easement agreement.

      We conclude the trial court did not err by granting the Patrizis’ no-evidence

motion for summary judgment on the quasi-estoppel defense.

      We conclude Wildman has not shown the trial court erred by granting the

Patrizis’ motion for summary judgment and denying her motion for summary

judgment on her affirmative defenses other than her defense that she is not liable in

her individual capacity. We sustain her third issue to the affirmative defense that



                                       –22–
she is not liable in her individual capacity, and we overrule her third issue in all other

regards.

               STRIKING WILDMAN’S COUNTER PETITION
      In her fourth issue, Wildman contends the trial court erred by striking

Wildman’s “Second Amended Counter Petition.”

      Wildman’s original and first amended “counterclaim[s]” alleged the Patrizis

trespassed on her property by building the fence at the western end of the easement

area. The counterclaims also sought declarations that Rabbit Run Road to the west

of the easement area was a public road and that Wildman had an easement by

estoppel or prescription to use the road. Wildman sought injunctive relief requiring

the Patrizis to remove the fence from her property and to move the fence so that it

did not interfere with her use of the property to the west of the easement area.

      The trial court granted the Patrizis’ no-evidence motion for summary

judgment on Wildman’s affirmative defenses on July 31, 2019. Those affirmative

defenses included Wildman’s assertion that the Patrizis had committed a prior

breach of the easement agreement by their invitees’ parking in the easement.

      On October 4, 2019, about two months after the summary judgment on her

affirmative defenses, Wildman filed her “Second Amended Counter Petition.” The

second amended counter petition did not allege the claims in the original and first

amended “counterclaim[s].” Instead, the second amended counter petition alleged



                                          –23–
the Patrizis breached the easement agreement and mirrored the Patrizis’ petition

against her:

      [The Patrizis’] invitees routinely park on the easement and do business
      with and for the [Patrizis]. It is as if they use the easement property as
      community parking. They and/or their invitees have intentionally
      parked on the easement, interfering with the Defendant’s access to and
      from her property. The [Patrizis] have caused the Defendant to have to
      drive off the road in an effort to leave her property.

Wildman sought damages, injunctive relief, and attorney’s fees.

      The Patrizis moved to strike Wildman’s second amended counterpetition on

the ground that it was virtually identical to Wildman’s affirmative defense of prior

breach of contract. The Patrizis argued the breach-of-contract cause of action should

be stricken because the trial court had already rendered a no-evidence summary

judgment on the prior-breach-of-contract affirmative defense. The Patrizis said their

argument was comparable to collateral estoppel because the facts sought to be

litigated in the second amended counter petition were fully and fairly litigated in the

summary judgment proceeding, those facts were essential to the summary judgment,

and the parties were cast as adversaries in the summary judgment, citing John G. &

Marie Stella Kennedy Memorial Foundation v. Dewhurst, 90 S.W.3d 268, 288 (Tex.

2002). The Patrizis also argued the second amended counter petition should be

stricken because “Wildman has judicially admitted that she believes the easement

agreement is not enforceable” and because Wildman had pleaded her identical use

of the easement area “falls within the permissible purpose of the Agreement.”


                                        –24–
       On appeal, Wildman argues the trial court erred by granting the motion to

strike because the Patrizis did not show her filing the breach-of-contract cause of

action caused them surprise, citing Rule of Civil Procedure 63. That rule provides:

       Parties may amend their pleadings . . . by filing such pleas with the
       clerk at such time as not to operate as a surprise to the opposite party;
       provided that any pleadings . . . offered for filing within seven days of
       the date of trial or thereafter . . . shall be filed only after leave of the
       judge is obtained, which leave shall be granted by the judge unless there
       is a showing that such filing will operate as a surprise to the opposite
       party.
TEX. R. CIV. P. 63. Wildman filed her second amended counter petition six days

before the hearing on the Patrizis’ second motion for summary judgment. Wildman

moved for leave to file the amended pleading, and the trial court granted leave. She

argues on appeal that the trial court abused its discretion by granting the motion to

strike because the Patrizis did not show the second amended counter petition

operated as a surprise to them. Her brief does not address whether the Patrizis’

arguments about collateral estoppel and judicial admissions applied to her second

amended counter petition.2

       The Patrizis’ motion to strike the second amended counter petition was not

based on Rule 63; thus, Wildman’s arguments concerning Rule 63 are not relevant.

Because Wildman does not argue on appeal the propriety of the grounds the Patrizis



   2
      Wildman filed a response in the trial court to the Patrizis’ motion to strike in which she argued
collateral estoppel did not apply because the no-evidence summary judgment on her affirmative defenses
was not a prior action and that the statements the Patrizis relied on in her pleadings were not judicial
admissions. Wildman does not make these arguments on appeal, so we do not consider them.
                                                –25–
asserted in their motion to strike, she has not shown the trial court erred by granting

the motion to strike. We overrule Wildman’s fourth issue.

                      SUMMARY JUDGMENT ON LIABILITY
          In her fifth, sixth, and seventh issues, Wildman contends the trial court erred

by granting the Patrizis’ traditional motion for summary judgment asserting

Wildman was liable for breaching the easement agreement and awarding injunctive

relief.

                                   Material Interference

          In her fifth issue, Wildman contends the Patrizis failed to prove conclusively

they were entitled to enforce the easement agreement because they failed to prove

Wildman materially interfered with their use of the easement area. The easement

agreement states, “In the event of any interference or threatened interference with

the easement, such easement may be enforced by restraining orders and injunctions

(temporary or permanent) prohibiting such interference and commanding

compliance hereof . . . .”

          The Patrizis presented evidence that Wildman instructed people coming to her

property to park in the easement area. Wildman posted on Facebook, “Park on my

side . . . ,” and “P[M] me for address and please park on my side of the dirt road

because I have a neighbor with nothing better to do but complain.”

          Eric Patrizi testified about the cars parked in the road:

          Q. Now, I understand that you’re here today because at some point in
          time the people across the way from you or across the road began doing
                                            –26–
      other things with the easement than ingress, egress and passage; is that
      correct?

      A. Yes, sir.

      Q. Describe about when did that start and what happened.

      A. It started within probably a year or two of us moving out there.
      We’ve had neighbors parking their cars on the road preventing our use
      of the road to get to the remainder of our property.

      Q. What did you do about it? Did you ask them to stop?
      A. We—I believe we did. I mean, I recall—I know at one point in time
      we have called the police once or twice or more to address that specific
      issue.
      Q. Were you able to get any kind of redress from the police for that
      problem?

      A. I know on one occasion they asked them to move their cars. They
      did, they complied and the problem died down considerably over the
      years up until recently.
      Q. Up until recently you said? A. Yes.

      Q. Okay. Then what happened recently?
      A. A couple of years ago, for whatever reason, they quit using their
      driveways to park their vehicles. So they parked it past the entry to
      their driveway which is basically the vehicles are half on their driveway
      and half on the easement. Generally it wasn’t too much of a problem,
      but occasionally they’ve got a third vehicle or any guests that would
      come by would park in the road or the easement. Then here recently in
      the last few months when the business opened up we had people daily
      parking in the road.

      Q. Are there sometimes several cars lined up on the road?

      A. Yes, sir.
He also testified that Wildman’s guests and invitees parked at the western end of the

easement and sometimes on the Patrizis’ property west of the easement, which

                                        –27–
blocked the Patrizis from accessing their property west of the easement. He testified

he had an attorney draft a letter to Wildman asking her to stop misusing the

easement. The Patrizis later found the letter in their mailbox, torn into pieces, with

the words: “this is not your property and bully someone else, trailer trash” written

on it. Wildman denied writing the message on the letter and denied putting it in the

Patrizis’ mailbox. Eric Patrizi testified that since May 25, 2018, when Wildman was

served with a restraining order prohibiting her from parking on the road, she had

“consistently continued to have her customers and invitees park on the road.”

Annette Patrizi testified she brought this lawsuit because “when we tried to access

parts of our property we were having to ask for cars to move so we could access the

property.”

      Wildman testified that before the fence was built across the western side of

the easement area, her customers did not park in the middle of the road or in a manner

that obstructed the road. She also testified about the pictures the Patrizis’ offered

into evidence showing cars parked in the easement area. She testified the parked

cars did not block the road. She also testified she did not park in front of the gate in

the fence at the western end of Rabbit Run Road; she testified that when the Patrizis

took the picture showing her truck in front of the gate, the truck was not parked but

was being driven past the gate.

      The evidence shows Wildman interfered with the easement area. Although

she testified her invitees and guests did not block the road before the fence was built,

                                         –28–
no evidence shows the road was not blocked or sometimes interfered with by people

parking in the easement area after the Patrizis erected the fence.

      Wildman also points to Eric Patrizi’s testimony that the Patrizis’ driveways

were never blocked by Wildman or her guests and invitees. However, the Patrizis

testified that Wildman’s guests and invitees blocked the road and that they had to

ask people to move their vehicles “so we could access our property.” The fact that

vehicles were not blocking the Patrizis’ driveways does not mean vehicles parked in

the easement area did not otherwise block the Patrizis’ access to their property.

      Wildman argues that for the Patrizis to obtain injunctive relief, they had to

prove not just an interference with the easement area but a material interference,

citing Kaiser v. Northwest Shopping Center, Inc., 587 S.W.2d 454, 457 (Tex. App.—

Dallas 1979, writ ref’d n.r.e.). Kaiser does not stand for that proposition. Also,

Wildman presents no authority that parked vehicles blocking the road, as the Patrizis

testified occurred, was not a material interference with the easement.

      We conclude the Patrizis conclusively proved that Wildman, her guests, or

her invitees interfered with the easement. That interference authorized the Patrizis

to bring suit seeking enforcement of the easement agreement.             We overrule

Wildman’s fifth issue.

                               Affirmative Defenses

      In her sixth issue, Wildman argues the trial court erred by granting the motion

for summary judgment because she created a fact question on multiple affirmative

                                        –29–
defenses. Wildman alleged numerous affirmative defenses. The Patrizis filed a

no-evidence motion for summary judgment concerning those defenses. Wildman

filed a response. On July 31, 2019, the trial court granted the Patrizis’ motion for

summary judgment as to many of the defenses, but the court denied the motion for

summary judgment as to Wildman’s defenses of limitations and that the Patrizis

“waived and/or abandoned” their claims. Several weeks later, on September 19,

2019, the Patrizis filed their traditional motion for summary judgment seeking

judgment on their breach-of-contract claim and request for a permanent injunction.

Wildman filed a response to the motion for summary judgment, but her response did

not point out her pending affirmative defenses of limitations, waiver, and

abandonment. Instead, her response stated:

      The following issues raised by Defendant remain pending in this suit:
      (1) Defendant’s defense to Plaintiffs’ breach [of] contract claim due to
      ambiguity of the terms of the Agreement. Contrary to the Plaintiffs’
      assertion that all of Defendant’s affirmative defenses and/or
      counterclaims have been disposed of by the Court or by nonsuit, the
      issue of ambiguity has not been disposed of. In addition, Defendant has
      filed a Second Amended Counterpetition against Plaintiffs seeking
      affirmative relief from this Court, which is also pending.
Wildman stated in her response under the heading “Collateral Estoppel Does Not

Apply in this Suit”:    “Moreover Defendant has raised an affirmative defense

involving a fact issue, which has not been fully and fairly litigated and remains

pending.”

      In City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671 (Tex.

1979), the supreme court said, “the non-movant must now, in a written answer or
                                      –30–
response to the motion, expressly present to the trial court those issues that would

defeat the movant’s right to a summary judgment and failing to do so, may not later

assign them as error on appeal.” Id. at 679. Response to “the motion” means the

motion for summary judgment under consideration, not a motion for summary

judgment that was ruled on two months’ previously. Although Wildman stated in

her response that she had “raised an affirmative defense involving a fact issue, which

has not been fully and fairly litigated and remains pending,” she did not identify that

defense. Earlier in that same document, Wildman stated the only defensive issue

that remained pending was the ambiguity of the easement agreement. Her response

did not identify pending affirmative defenses of limitations, waiver, or

abandonment. Because Wildman failed to assert them in her response to the Patrizis’

traditional summary judgment, she may not “assign them as error on appeal.” See

id.; see also TEX. R. APP. P. 33.1(a). We overrule Wildman’s sixth issue.

                                  Injunctive Relief

          In her seventh issue, Wildman contends the trial court erred by granting

summary judgment and awarding injunctive relief to the Patrizis because the relief

awarded exceeded the relief requested in the pleadings and was not supported by the

evidence. Wildman challenges each of the thirteen paragraphs providing injunctive

relief.

          We review a trial court’s issuance of injunctive relief for an abuse of

discretion. Operation Rescue–National v. Planned Parenthood, 975 S.W.2d 546,

                                        –31–
560 (Tex. 1998). An abuse of discretion occurs when a trial court acts in an

unreasonable or arbitrary manner, or without any reference to any guiding rules or

principles. Sandberg, 600 S.W.3d at 537. A trial court has no discretion to grant

injunctive relief without supporting evidence, but it has some latitude in fashioning

the details of appropriate relief. See Operation Rescue–National, 975 S.W.2d at 560.

      In the first paragraph, the order prohibits Wildman from: “Violating in any

manner or fashion the corrected Amended Reciprocal Easement Agreement attached

hereto (the ‘Easement Agreement’) with respect to the use of Rabbit Run Road,

Anna, Texas.” Wildman states this provision’s reference to the easement agreement

violates Rule of Civil Procedure 683’s requirement that the injunction “shall

describe in reasonable detail and not by reference to the complaint or other

document, the act or acts sought to be restrained.” TEX. R. CIV. P. 683. The order

states the easement agreement was attached to the order. “Rule 683 is not violated

when documents are attached to the injunction and referred to it as part of the

injunction because the attachments become part of the injunction itself.” Parham

Family Ltd. P’ship v. Morgan, 434 S.W.3d 774, 789 (Tex. App.—Houston [14th

Dist.] 2014, no pet.) (quoting Layton v. Ball, 396 S.W.3d 747, 753 (Tex. App.—

Tyler 2013, no pet.)).

      Wildman also asserts the injunctive relief exceeded the relief requested

because the Patrizis pleaded for an injunction prohibiting Wildman from “using the

easement for any purpose other than passage,” an order “expressly prohibiting

                                        –32–
[Wildman] from parking vehicles or instructing or authorizing its invitees to park

vehicles on the easement, or from using the easement for any purpose whatsoever

other than passage across same.” The order prohibits Wildman from violating the

easement agreement “with respect to the use of Rabbit Run Road.” Wildman says

this order is overbroad and exceeds the relief the Patrizis requested because “the

Easement Agreement contains the obligations completely unrelated to the action

precipitating the injunction.”      However, the order prohibited Wildman from

violating the easement agreement’s provisions concerning “the use of Rabbit Run

Road,” which were “ingress, egress, passage and delivery by vehicles and

pedestrians.” The order did not concern the other provisions of the agreement, such

as maintenance and improvement of the easement, construction and repair of a road

“over or under all or any portion of the easement,” or removal of encroachments

from the roadway. We conclude the order was not overbroad and did not exceed the

relief requested by the Patrizis.

      The second paragraph prohibits Wildman from:          “Parking and leaving

unattended any vehicle of any kind, including vehicles of any kind, motorized or

otherwise, and including any kind of trailer, whether for business or personal

purposes, for any length of time on or within the boundaries of Rabbit Run Road,

Anna, Texas.” The third paragraph prohibits Wildman from instructing guests and

others from “mak[ing] any use whatsoever of the area within the boundaries of

Rabbit Run Road other than in compliance with the express terms of the attached

                                        –33–
Easement Agreement.” Wildman argues these provisions are vague because the

term “boundaries of Rabbit Run Road, Anna, Texas” is undefined. Wildman asserts

it is unclear whether “Rabbit Run Road” refers only to the gravel-covered area in the

center of the easement area or includes the full thirty-five-foot width of the easement.

The easement agreement indicated the entire easement area was “the road

right-of-way”: “Each Owner (“Grantor Owner”) for the benefit of each other Owner

(“Grantee Owner”), hereby grants and conveys to each Grantee Owner a

non-exclusive easement to use the road right-of-way indicated on the survey

map . . . . ” The parties’ testimony and other evidence established that the roadway

was known as Rabbit Run Road. The meaning of Rabbit Run Road is not unclear

but refers to the entire area covered by the easement agreement. We conclude

Wildman has not shown these paragraphs are improper.

      The fourth paragraph prohibits Wildman from “[m]aking any use whatsoever

of the area within the boundaries of Rabbit Run Road other than in compliance with

the express terms of the attached Easement Agreement.” The fifth paragraph enjoins

Wildman from instructing her guests and others from “mak[ing] any use whatsoever

of the area within the boundaries of Rabbit Run Road other than in compliance with

the express terms of the attached Easement Agreement.” Here, Wildman repeats the

same arguments she made concerning the first three arguments: that the paragraph

violates Rule 683 because it refers to another document, it fails to identify the

boundaries of Rabbit Run Road, and it exceeds the relief requested in the Patrizis’

                                         –34–
pleadings. As discussed above, the paragraph does not violate Rule 683 because it

states the easement agreement was attached to the order, “Rabbit Run Road” refers

to the area subject to the easement agreement, and the “use . . . of the area” refers to

the uses specified in the easement agreement. Wildman also complains that the order

exceeds the scope of the Patrizis’ pleadings because it enjoins “violations never

complained [of] that may be required of the Easement Agreement”; Wildman does

not specify what these violations might be, so she has not shown that the injunction

is overbroad. We conclude Wildman has not shown these paragraphs are improper.

      The sixth and seventh paragraphs prohibit Wildman from blocking or

obstructing or instructing or causing her guests or others to engage in blocking or

“obstructing any gates or access to the Patrizi Property on Rabbit Run Road in Anna,

Texas, and in Anna Lake Estates, owned by Eric and Annette Patrizi in any way and

for any length of time, including parking any vehicle, trailer or other obstacle on

Rabbit Run Road in any way that impedes access to or from any such gate.”

Wildman asserts the terms “obstruct” and “access” are not clear. Wildman cites no

authority that “obstruct” and “access” are not clear, nor does she explain what

alternative meanings they could have. We conclude she has not shown these terms

are unclear. She also argues it is unclear what property belongs to the Patrizis

because “the Patrizis are currently litigating adverse possession over that section of

the strip between the Patrizis and the Trust property that is not governed by the

easement. Moreover, it is conditioned on the Patrizis’ ownership and since there are

                                         –35–
three properties on Rabbit Run Road, it may not be readily understood if the Patrizis

have acquired that third property.” The record contains no evidence that the parties

are in litigation concerning the strip of land.3 However, even if they are, Wildman

does not point out what “gates or access” are unclear as to their ownership by the

Patrizis. Wildman does not cite to the record supporting her argument that there is

a “third property” that may be owned by the Patrizis, and it is not apparent from our

review of the record what that “third property” may be. Wildman also argues that

the reference to “guests, family members, employees, vendors, clients, customers,

volunteers or any other invitees, whether for business or personal purposes” could

leave Wildman subject to prosecution if she “or a UPS driver” violated this

provision. Certainly if Wildman violated the provision, she could be subject to

prosecution. If a UPS or other delivery driver parked in the easement area to make

a delivery, Wildman would not be subject to prosecution unless she violated the

provision by “instructing, directing, causing, forcing, encouraging or allowing” the

UPS driver to block the Patrizis’ gates or access to their property. We conclude

Wildman has not shown these paragraphs are improper.




    3
     Wildman’s original and first amended counterclaims asserted she and the Patrizis each owned the
property to the midway point of the property running west of the easement area. Wildman nonsuited these
claims when she filed her Second Amended Counter Petition that did not contain these claims.
    Wildman states in her appellant’s brief and reply brief that the dispute over ownership of the property
west of the easement was tried in a separate cause and that “the Patrizis’ claim of adverse possession was
soundly rejected by the jury.” Wildman states that the western part of the roadway “is now open and free
to be used by Ms. Wildman and her invitees.” None of that information is in the record on appeal, and we
do not consider it.
                                                  –36–
      Paragraph eight prohibits Wildman from “[l]eaving any vehicle, trailer,

animals or equipment for any length of time on Rabbit Run Road in any way or for

any purpose which is not in strict compliance with the attached Easement

Agreement.” Paragraph nine prohibits Wildman from “[i]nstructing, directing,

causing, forcing, encouraging or allowing” her guests and others to engage in the

same conduct. Wildman argues the paragraphs violate Rule 683 because they refer

to the easement agreement. As discussed above, this provision does not violate Rule

683 because the order states the easement agreement was attached. She also argues

“Rabbit Run Road” is undefined; as discussed above, Rabbit Run Road refers to the

area covered by the easement agreement. Wildman also argues the provision is

“overbroad and does not balance any of the interests between the parties.” Wildman

does not specify what interests require balancing or how they might be unbalanced.

She also asserts, “Because the preamble lumps a whole host of people that could

potentially violate this injunction, Wildman will be left with never inviting anyone

to her house for fear that she might be subject to contempt for violating this vague

injunction.” The injunction enjoins only Wildman, not “a whole host of people.”

Wildman does not explain how this paragraph is “vague” or why it would prevent

her from inviting people to her house. We conclude Wildman has not shown these

paragraphs are improper.

      Paragraph ten prohibits Wildman from “hav[ing] any vehicles standing on

Rabbit Run Road for the purpose of conducting business.” Paragraph eleven

                                       –37–
prohibits Wildman from “[i]nstructing, encouraging or allowing any guests, family

members, employees, vendors, clients, customers, volunteers or any other invitees

to park or stand in their vehicles on Rabbit Run Road for the purpose of conducting

business.” Paragraph twelve prohibits Wildman from “[u]sing Rabbit Road for the

purpose of conducting business at any time.” Wildman argues the injunction

exceeds the relief requested because the Patrizis’ pleading did not request this relief.

We agree. The Patrizis’ pleadings make no mention of seeking to prevent Wildman

from doing business anywhere. We order these provisions stricken.4

        The thirteenth paragraph prohibits Wildman from “[p]reventing, obstructing,

or inhibiting access of [Wildman’s] own personal or business invitees to

[Wildman’s] property in a manner that causes such invitees to utilize Rabbit Run

Road in violation of the attached Easement Agreement.” Wildman argues on appeal,

“For all the reasons set forth above, the Court should void this injunction.” This

conclusory statement presents no specific arguments or authorities related to this

provision. We decline to pick our way through all the previous arguments Wildman

had made, with no explanation of how those arguments may apply to this provision,

to determine whether any of those apply to this paragraph.                           This conclusory

argument contains no analysis and does not cite any authority. Accordingly, we do

not consider it. See Carrasco v. City of Alvin, No. 14-06-00687-CV, 2007 WL


    4
     The fact that we have ordered these paragraphs stricken does not mean Wildman would not violate
another provision of the injunction by having a vehicle standing in the easement area while doing business.
                                                  –38–
900790, at *5 (Tex. App.—Houston [14th Dist.] Mar. 27, 2007, no pet.)

(“Conclusory arguments citing no authority present nothing for our review”). We

conclude Wildman has not shown this paragraph is improper.

      We sustain Wildman’s seventh issue as to paragraphs ten, eleven, and twelve

of the injunction and otherwise overrule the issue.

                                ATTORNEY’S FEES
      In her eighth issue, Wildman contends the trial court erred by awarding the

Patrizis their attorney’s fees. The Patrizis pleaded for their attorney’s fees under

section 38.001 of the Texas Civil Practice and Remedies Code. See CIV. PRAC.

§ 38.001(b)(8) (“A person may recover reasonable attorney’s fees from an individual

or organization . . . , in addition to the amount of a valid claim and costs, if the claim

is for: . . . an oral or written contract.”). They moved for traditional summary

judgment on their right to recover attorney’s fees under both section 38.001(b)(8)

and a provision in the easement agreement providing that a prevailing party in a suit

under the agreement recover attorney’s fees. The trial court’s order granting the

motion for summary judgment found “[t]hat the [Patrizis] are the prevailing party in

this proceeding, that [the Patrizis] plead[ed] for attorneys’ fees under the Easement

Agreement and under Section 38.001 of the Texas Civil Practice and Remedies

Code, and as the prevailing party are entitled to recover their attorney’s fees under

the Easement Agreement and under existing law.” The court ordered that the Patrizis

“recover their reasonable and necessary attorney’s fees from Defendant Liza

                                          –39–
Wildman individually and as trustee of the Springman–Wildman Revocable Trust in

an amount to be determined at trial.” The trial court held an evidentiary hearing to

determine the amount to award the Patrizis for attorney’s fees. The court’s final

judgment ordered that the Patrizis recover various sums from Wildman individually

and as trustee of the Springman–Wildman Trust as attorney’s fees for trial, “in the

event a motion for new trial is filed in this case and denied;” “in the event of an

appeal to the Court of Appeals is made by Defendant;” “in the event an application

for writ of error is filed by Defendant but not granted by the Supreme Court of

Texas;” and “in the event a motion for rehearing is filed by Defendant but not granted

by the Supreme Court of Texas.”

      On appeal, Wildman does not challenge the reasonableness and necessity of

the fees awarded. Instead, she argues the trial court erred by awarding fees against

her in her individual capacity because the Patrizis should not have prevailed against

her in that capacity. We agree. The Patrizis failed to prove conclusively that

Wildman in her individual capacity owned property subject to the easement

agreement, and they therefore failed to prove that she in her individual capacity was

bound by the agreement and breached it. Wildman conclusively proved she owned

property subject to the easement agreement only in her capacity as trustee of the

Springman–Wildman Revocable Trust. Because Wildman was not liable in her

individual capacity under the easement agreement, the trial court erred by making



                                        –40–
her liable in her individual capacity for attorney’s fees for breach of the easement

agreement.

       Wildman also argues the trial court erred by not making the award of appellate

attorney’s fees dependent on her not prevailing on appeal. The judgment awards the

Patrizis attorney’s fees for appeal as follows: “the further sum of $25,250.00 for

Plaintiff’s reasonable and necessary attorney’s fees is awarded to Plaintiffs and

against Defendant in the event of an appeal to the Court of Appeals is made by

Defendant . . . .”

       “[T]he award of appellate attorney’s fees should be dependent on which party

prevails on appeal.” Ansell Healthcare Prods., Inc. v. United Med., 355 S.W.3d 736,

745 (Tex. App.—Houston [1st Dist.] 2011, pet. denied); see also In re T.L.T., No.

05-16-01367-CV, 2018 WL 1407098, at *5 (Tex. App.—Dallas Mar. 21, 2018, no

pet.) (mem. op.) (“An award of appellate attorney’s fees, however, must be

conditioned on which party prevails on appeal.”). In this case, the award of

attorney’s fees for proceedings before the court of appeals is not conditioned on the

Patrizis prevailing in the appeal. However, an unconditional award of attorney’s

fees does not require reversal but may be remedied by modification of the judgment

to make the award contingent upon the receiving party’s success on appeal. Ansell,

355 S.W.3d at 745; In re T.L.T., 2018 WL 1407098, at *5.

       We sustain Wildman’s eighth issue in part.



                                        –41–
                                 CONCLUSION
      We reverse the trial court’s judgment in part and render judgment that the

Patrizis take nothing from Wildman in her individual capacity. We modify the

judgment by striking paragraphs 10, 11, and 12 of the injunction. We modify the

judgment to provide that the award of appellate attorney’s fees is conditioned on the

Patrizis prevailing on appeal. In all other respects, we affirm the trial court’s

judgment.




                                           /Lana Myers//
                                           LANA MYERS
                                           JUSTICE




                                       –42–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 LIZA WILDMAN,                                       On Appeal from the 219th Judicial
 INDIVIDUALLY AND AS                                 District Court, Collin County, Texas
 TRUSTEE OF THE SPRINGMAN-                           Trial Court Cause No. 219-02529-
 WILDMAN TRUST, Appellant                            2018.
                                                     Opinion delivered by Justice Myers.
 No. 05-20-00834-CV              V.                  Justices Osborne and Nowell
                                                     participating.
 ANNETTE PATRIZI & ERIC
 PATRIZI, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED in part and judgment is RENDERED in part that Annette Patrizi and
Eric Patrizi take nothing from Patricia Wildman in her individual capacity.

We MODIFY the judgment by striking paragraphs 10, 11, and 12 of the injunctive relief on page
4 of the judgment.

We MODIFY paragraph 5 of the award of attorney’s fees on page 6 of the judgment as follows:

       5. the further sum of $25,250.00 for Plaintiffs’ reasonable and necessary attorney’s
       fees is awarded to Plaintiffs and against Defendant in the event of an appeal to the
       Court of Appeals is made by Defendant and Plaintiffs prevail in that appeal.

In all other respects, the judgment of the trial court is AFFIRMED.

It is ORDERED that each party bear its own costs of this appeal.



Judgment entered this 25th day of August, 2022.



                                              –43–